Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 23, 2017

                                      No. 04-15-00595-CR

                                        David ARROYO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8109
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
         The State’s brief was originally due to be filed with this court on December 19, 2016.
We granted the State’s first motion for an extension of time to file the brief until January 18,
2017. The next day, the State filed its second motion for extension of time to file its brief. It
requested a thirty-day extension for a total extension of sixty days, and indicated the State would
not file any further motions for extension of time to file the brief.
       The State’s motion is GRANTED. The State’s brief is due on February 17, 2017.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court